            Case 2:21-mj-00595-DUTY Document 1 Filed 02/03/21 Page 1 of 5 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original

          LODGED
   CLERK, U.S. DISTRICT COURT       UNITED STATES DISTRICT COURT
                                                                                                           FILED
   2/3/2021                                              for the                                  CLERK, U.S. DISTRICT COURT




CENTRAL DISTRICT OF CALIFORNIA
                                                                                                       2/3/2021
              JB
 BY: ____________BB______ DEPUTY
                                             Central District of California
                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                         bm
                                                                                                 BY: ___________________ DEPUTY
 United States of America

                     v.
                                                                   Case No.       2:21-mj-00595-DUTY
 JAMES DANIEL REYES,

                     Defendant


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 31, 2021, in the county of Los Angeles in the Central District of California, the

defendant violated:

             Code Section                                          Offense Description

             18 U.S.C. § 111(a)(1)(A)                              Assault on a Person Assisting Federal
                                                                   Officers and Employees

          This criminal complaint is based on these facts:

           Please see attached affidavit.

          _ Continued on the attached sheet.




 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                    February 3, 2021
                                                                                     Judge’s signature

 City and state: Los Angeles, California                             Hon. Jean Rosenbluth, U.S. Magistrate Judge
                                                                                  Printed name and title
 Case 2:21-mj-00595-DUTY Document 1 Filed 02/03/21 Page 2 of 5 Page ID #:2



                                AFFIDAVIT
     I, Thomas Smith, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
             This affidavit is made in support of a criminal

complaint and arrest warrant against JAMES DANIEL REYES

(“REYES”) for a violation of 18 U.S.C. § 111(a)(1)(A): Assault

on a Person Assisting Federal Officers and Employees.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the complaint and requested

search warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT
             I am a Special Agent with the Department of Homeland

Security, Federal Protective Service.        I have been a Special

Agent for the past three years and am currently assigned as a

member of the FBI Joint-Terrorism Task Force.         In addition to

participating in FBI counter-terrorism investigations, I am the

case agent and co-case agent on numerous Federal Protective

Service investigations.     Prior to becoming a Special Agent, I

was assigned as a Uniformed Inspector for four years, where I
 Case 2:21-mj-00595-DUTY Document 1 Filed 02/03/21 Page 3 of 5 Page ID #:3



performed security duties for federal facilities in Washington,

D.C., and Albuquerque, New Mexico.         In 2008, I received over 440

hours of training in investigations at the Federal Law

Enforcement Training Center in Glynco, Georgia.         I have also

received over 168 hours of Threat Assessment and Management and

Physical Security Training.      As a federal law enforcement

officer, I have investigated over 100 cases involving criminal

threats and assaults.

                   III. SUMMARY OF PROBABLE CAUSE
           On January 31, 2021, three Protective Security

Officers (“PSOs”) on duty at the federal building in Westwood

observed a male, later identified as REYES, approach the

building with a crossbow and machete.        REYES complied with the

PSOs’ order to drop the weapons.       After the PSOs detained REYES,

REYES repeatedly tried to bite the PSOs and threatened to injure

them.

                   IV. STATEMENT OF PROBABLE CAUSE
           Based on my training and experience, my review of law

enforcement reports, my discussions with other law enforcement

agents, and my own knowledge of the investigation, I am aware of

the following:

           The Federal Protective Service, an agency of the U.S.

Department of Homeland Security, contracts with Protective

Security Officers to protect certain federal facilities,

including the federal building located at 11000 Wilshire Blvd in

Los Angeles, California (the “Westwood Federal Building”).           PSOs

receive extensive training and are authorized to carry weapons,



                                       2
 Case 2:21-mj-00595-DUTY Document 1 Filed 02/03/21 Page 4 of 5 Page ID #:4



operate x-ray machines, and screen visitors to federal

buildings.    Their task is to ensure that federal officers and

employees can do their jobs safely.
             On the evening of January 31, 2021, three PSOs were on

duty at the Westwood Federal Building.        At approximately 10:30

p.m., while stationed at the entrance performing their official

duties, the PSOs observed REYES approach the building holding a

crossbow and machete.     The PSOs ordered REYES to drop his

weapons, which he did.     The PSOs then detained REYES and placed

him in handcuffs.

             While detained, REYES resisted the PSOs and acted

erratically and aggressively.      REYES repeatedly tried to bite

the PSOs and stated, “you want AIDS?”        REYES also repeatedly

threatened to attack and injure the PSOs.

             On February 1, 2021, at approximately 12:30 a.m., I

read REYES his Miranda rights, which he waived, and he provided

a verbal statement.

             a.   REYES admitted to using methamphetamine and

marijuana that evening, and said that he went to the Westwood

Federal Building because he knew someone who worked there and

wanted to hurt them.     REYES refused to provide the name of this

individual.

             b.   REYES stated that he wanted to “kick the door

down” and “kick ass” at the Westwood Federal Building.          REYES

explained that as he approached the building, he wanted to go

“HAM,” which I understood as an acronym for “Hard as a

Motherfucker.”



                                       3
 Case 2:21-mj-00595-DUTY Document 1 Filed 02/03/21 Page 5 of 5 Page ID #:5



           c.    REYES admitted to possessing an additional

crossbow and hatchet in his vehicle.       He consented to my search

of his vehicle, where I discovered those weapons.
           I later observed the crossbow and machete that REYES

carried as he walked up to the Westwood Federal Building.           I saw

that the crossbow was loaded with a bolt (a projectile); that it

was pulled in the firing position; and that the safety switch

was set to fire.    I saw that the machete was approximately 24

inches in length.

                             V. CONCLUSION
           For the reasons described above, there is probable

cause to believe that REYES has committed a violation of 18

U.S.C. § 111(a)(1)(A): Assault on a Person Assisting Federal

Officers and Employees.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this _____
                   3rd  day of
__________,
February    2021.




______________________________
HONORABLE JEAN ROSENBLUTH
UNITED STATES MAGISTRATE JUDGE




                                       4
